DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 10/08/2020, in which claims 1-20 are pending and ready for examination. 

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 10/08/2020, 02/24/2021, and 02/25/2021.
Regarding the IDSs dated 02/24/2021, and 02/25/2021, the Examiner notes that a bonafide effort has been made to consider every reference submitted, however due to the extensive submission of US Patents, US Patent Publications, and Foreign Patents (in either quantity and/or combined length), the Examiner is unable to thoroughly review each and every reference in detail.  Therefore, Applicant is urged to specifically disclose, if they are aware, of any passage or passages of the submitted references which are directly relevant to patentability of the instant application's claims, if it is suspected that said passages have been unintentionally overlooked by the Examiner.  This is required under Applicant's duty of candor and good faith.  See MPEP 2001.04. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an 

At step 1, claim 1 recites a computer-implemented method for detecting anomalous behavior in a smart building and including a series of steps, which is a process and a statutory category. Meanwhile, claim 7 recites a computer system for detecting anomalous behavior in a smart building, and therefore is an apparatus. Finally, claim 13 recites a computer-implemented method for detecting free-standing conversational groups of users in a smart building and includes a series of steps, and thus is a process.

At Step 2A, prong one, claims 1 and 7 recite a series of limitations of detecting presence of a user, monitoring actions of a user, comparing to historical actions, and determining anomalous behavior. Claim 13 recites a series of limitations of detecting a group of users, determining their location and orientation, monitoring their interactions, and tracking the group. These judicial exceptions are not integrated into a practical application because they are directed to the abstract idea of mental limitations capable of being performed in the mind, and thus directed to the mental processes grouping of abstract ideas. 
Specifically, the abstract idea include the limitations of:
(claim 1, and analogous claim 7 limitations) “detecting a presence of a user at the smart building; retrieving a profile of the user; monitoring actions of the user in the smart building with respect to each of a plurality of aspects; comparing the actions to historical actions of the user stored in the profile; and determining that anomalous behavior exists with respect to the user;” 
These limitations amount to observation and judgement capable of being performed in the mind, since they essentially describe observing a person over time and judging when said person behaves erratically based on past observation, as would be commonly performed, for example, by security personnel at an office or bank observing daily routines of patrons or employees. 

As with claims 1 and 7, the limitations of claim 13 also amount to observation and judgement capable of being performed in the mind, since they essentially describe observing groups of people and their interactions, as would be commonly performed, for example, by security personnel.

 	At step 2A, prong 2, the claims 7 recites “a memory” and “a processor.”
	At Step 2B, while claim 7 includes additional elements as noted above in Step 2A prong 2, they are not sufficient to amount to significantly more than the judicial exception. In particular, the recitation of a processor and memory, amount to no more than mere instructions to apply the exception using a generic computer component.  The memory and processor are recited at a high level of generality and recited so generically that the represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP2106.05(h)). Furthermore, the courts have found limitation to directed to “electronic recordkeeping” and “storing and retrieving information in memory” to be well-understood, routine, and conventional , see MPEP 2106.05(d)(II). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 


The claims are not patent eligible. 


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2005/0179553 to Fujie (hereinafter Fujie) 

Regarding claim 1, Fujie discloses a computer-implemented method for detecting anomalous behavior in a smart building comprising: detecting a presence of a user at the smart building (Presence of user in a building is detected by sensing means that is stored and used for behavior difference determination  by processing device, see P34, P33, Fujie); retrieving a profile of the user (Reference data, that entails behavior patterns of a user are interpreted as a profile of a user, is stored and retrieved for comparison , see P34, Fujie); monitoring actions of the user in the smart building with respect to each of a plurality of aspects (User actions are monitored with respect to behavior movement patterns of the user, see P34, p33, Fujie); comparing the actions to historical actions of the user stored in the profile (User movement behavior actions compared to stored movement reference data which is historical data of usual user patterns, see P34, p33, Fujie); and determining that anomalous behavior exists with respect to the user (A determination is made of a discrepancy is made based on a difference in the comparison, see P34, p15, Fujie).


Regarding claim 2, Fujie discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Reference data includes movement pattern of a user usually moves, see P34, Fujie).

Regarding claim 3, Fujie discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Fujie further discloses wherein: determining that anomalous behavior exists comprises determining that the user's current pattern of movement is not consistent with the user's historical pattern of movement (Determining a discrepancy involved comparing user movement behavior compared to stored movement reference data which is historical data of usual user movement patterns, see P34, p33, Fujie).

Regarding claim 4, Fujie discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Fujie further discloses wherein: the profile includes access-granting privileges (Reference data includes authorized user identification data, which means there are “access-granting privileges”, see P34, p33, p2, Fujie); and the anomalous behavior comprises an attempt to wrongly utilize access-granting privileges (A determination is made to determine whether an unauthorized user is attempting to falsely gain access, see P9, P15, P34, Fujie).

Claim 7 is rejected on the same grounds as claim 1.
Claim 8 is rejected on the same grounds as claim 2.
Claim 9 is rejected on the same grounds as claim 3.
Claim 10 is rejected on the same grounds as claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujie in view of US Patent Publication No. 2018/0219759 to Brown et al. (hereinafter Brown).

Regarding claim 5, Fujie teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Time and date information (i.e. calendar) is factored into a determination, see P46, Fujie); and comparing the calendar to the user's pattern of movement within the building (Time and date and behavior pattern of a user is compared to a user movement pattern, see P46, 35, 34, Fujie). In would have been obvious in order to increase accuracy of monitoring system by factoring in time dependent information and patterns. 

However, Brown from the same or similar field of monitoring and detecting of abnormal behavior and movement patterns, more explicitly teaches wherein determining that an anomalous behavior exists with respect to a user (Abnormal movement pattern determined, see Abs, Brown) comprises: accessing a calendar of the user (Calendar integrated, see P13, P17, P42, P59, Brown); and comparing the calendar to a user's pattern of movement (Calendar data is used to compare to user pattern, see P63, P13, P17, P42, P59, Abs, Brown).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring and analysis as described by Fujie and incorporating use of a calendar, as taught by Brown.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase accuracy of monitoring system by factoring in time dependent information and by enhancing pattern analysis and verification (see Pg 13, 17, Brown; Pg. 46, Fujie). 

Claim 11 is rejected on the same grounds as claim 5.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujie in view of Japanese Application Publication No. JP 2006-079166A to Matsushima et al., (hereinafter Matsushima. English translation of JP 2006-079166A is included and cited in this office action).

Regarding claim 6, Fujie teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Fujie further teaches wherein: a profile includes preferences of a user with respect to one or more aspects (User reference data includes preferred movements aspects, see P34, p33, Fujie); anomalous behavior comprises a user implementing actions for one or more aspects that are not consistent with a profile (A determination is made of a discrepancy based on actions of movement aspects that are not consistent with a reference, see P34, p15, Fujie).
Fujie does not explicitly anomalous behavior comprises a user implementing settings.
However, Matsushima from the same or similar field of monitoring and detecting of abnormal events, more teaches anomalous behavior comprises a user implementing settings (User appliance use (i.e., setting) conditions are used to determine abnormal behavior, see Abs, Pg. 4 2nd para, Matsushima).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring and analysis as described by Fujie and incorporating user implementing settings, as taught by Matsushima.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine user activity by use of low cost and convenient activity determination that can be used to detect abnormal or suspicious activity (see Pg. 2, Pg. 4, Abs., Matsushima). 


Claim 12 is rejected on the same grounds as claim 6.


Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Applications of Persistent Homology to Time Varying Systems” Dissertation, Department of Mathematics Duke University, 2013, 126 pgs., by Munch (hereinafter Munch), in view of Fujie.


Regarding claim 13, Munch teaches a computer-implemented method for detecting free-standing conversational groups of users in a smart building comprising: detecting a presence of more than one user at the smart building (Motion behavior surveillance of agents (i.e. people) comprises detecting a presence of those people, see Pg 90 and Pg. 104 sec. 5.3, Munch. Note that a building is an intended use statement limitation that does not meaningfully limit any aspect of the claims, and is not being given patentable limiting weight, see MPEP 2103(I)C); determining an orientation and location for each user (A location and vector are determined for people, see Pg. 104 sec. 5.3, Pg 90, Munch); determining one or more free-standing conversational groups of users based on the orientation and location of each user (A group of people with a behavior is determined by location and vectors, see Pg. 104 sec. 5.3, Pg 90-91, Munch. note that a conversational group is a behavior and an intended use limitation that does not meaningfully limit any aspect of the claims, and is not being given patentable limiting weight, see MPEP 2103(I)C ); monitoring interactions between and within the one or more free-standing conversational groups of users (A people’s behavior (i.e. interactions) is monitored and surveilled including group, see Pg. 104 sec. 5.3, Pg 90, Munch); and tracking each free standing conversational group of users in real-time (Agents in a group are tracked, see Pg. 91, Pg.. 104 sec. 5.3, Pg 90, Munch).
Although not requires, it is noted that Fujie from the same or similar field of monitoring and behavior monitoring teaches the intended use of a building (Presence of user in a building is detected, but also in other intended settings, see P34 and 44, Fujie).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the monitoring and analysis as described by Munch and incorporating the intended use of a building, as taught by Fujie.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine user activity at a desired intended space, and it given a finite number of locations where people can be monitored, it would have been obvious to try a building setting (see p44, Fujie). 


Regarding claim 14, the combination of Munch and Fujie teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Munch further teaches further comprising: determining that behavior exists with respect to one of the one or more free-standing conversational group of users (Agent subsets of interest based in behavior are picked out for study, where behavior of interest includes people behaving strangely, see Pg. 91, Pg, 90, Munch).

Regarding claim 15, the combination of Munch and Fujie teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Munch further teaches optimizing an emergency response plan based on the behavior of the one or more free-standing conversational groups of users (Surveillance is automated to determine a group of people that are behaving strangely, and is being interpreted as an optimization of an emergency response plan since a surveillance is plan to deal with threats, which constitutes an emergency, see Pg 90-91, Munch).

Regarding claim 16, the combination of Munch and Fujie teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Munch further teaches wherein: determining free-standing conversational groups comprises finding an O-space comprising an empty space surrounded by a plurality of users, wherein the plurality of users are orientated toward the O-space (A group of agents is determined  by clustered a radius, which means they are in circular space, see Pg. 90-91, 92, Pg. 104, Munch. Intended use limitation of type of behavior). 

Regarding claim 17, the combination of Munch and Fujie teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Munch further teaches wherein: monitoring interactions between and within the one or more free-standing conversational groups of users comprises forming a graph representing each of the users within one of the free-standing conversational group of users (A simplicial complex is used to determine and track behavior of interest of a group point cloud, where a simplicial complex is known as a graph, see Pg. 13 and Pg. 101, Pg. 4, 10, Munch); and determining an entropy or other global complexity measure for estimating the groupness related to the graph (Point cloud measure is a global measure of groupness related to simplicial complex, see Pg. 90-91, Pg. 10-11, Pg.  Pg 101, Pg 2-3, Munch).

Regarding claim 18, the combination of Munch and Fujie teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Munch further teaches transforming the graph into a topological object that is a simplicial complex (A simplicial complex used as graph, see Pg. 13 and Pg. 101, Munch).

Regarding claim 19, the combination of Munch and Fujie teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Munch further teaches using a persistent homology algorithm to analyze the simplicial complex (Persistent homology algorithm used for analyzing simplicial complex, see pg. 14-15, Pg. 2-3, 101, Munch).

Regarding claim 20, the combination of Munch and Fujie teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Munch further teaches, wherein: analyzing the simplicial complexes comprises detecting temporary and persistent groups in circular motifs (Simplicial complexes used to track and give union of points around an annulus (i.e. circular), see Pg.  Pg. 2-3, 101, Mucnh).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Application Publication No. JP 2013-196682A to Hongming et al., teaches detecting a group of people for surveillance.

Chinese Application Publication No. CN106203357A to Shuai, teaches detecting a gathering of people based on entropy.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117